DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species I: Figures 1-2		(Appears directed to dependent claim 14-15.)
Species II: Figures 3-4		(Appears directed to dependent claims 14-15, and 18.)
Species III: Figures 5-6		(Appears directed to dependent claims 16, 18, and 20.)
Species IV: Figures 7-8		(Appears directed to dependent claims 14 and 18.)

Claims 12-13, 17, 19, and 21-22 appear to be generic.

The species listed above are independent or distinct for the following reasons:

Species I is directed to a tower with a wind load system comprising wing elements in the form of flexible bellows (also see page 8 lines 15-25), while Species II is directed to a tower with a wind load system comprising wing elements in the form of rotatable wind plates (also see page 8 line 26 to page 9 line 3).

Species II is directed to a tower with a wind load system comprising wing elements in the form of wind plates (also see page 8 line 26 to page 9 line 3), while Species III is directed to a tower with a wind load system comprising wing elements in the form of slidable wind plates (also see page 9 lines 4-17). 

Species III is directed to a tower with a wind load system comprising wing elements in the form of slidable wind plates (also see page 9 lines 4-17), while Species IV is directed to a tower with a wind load system comprising wing elements in the form of wind plates composed of a static wing element and movable wing elements (also see page 9 lines 18-34).

Species IV is directed to a tower with a wind load system comprising wing elements in the form of wind plates composed of a static wing element and movable wing elements (also see page 9 lines 18-34), while Species I is directed to a tower with a wind load system comprising wing elements in the form of flexible bellows (also see page 8 lines 15-25). 

In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 12-13, 17, 19, and 21-22 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The search queries and/or different fields of search for a tower with a wind load system comprising wing elements in the form of flexible bellows would not lead to prior art for a tower with a wind load system comprising wing elements in the form of rotatable wind plates.
The search queries and/or different fields of search for a tower with a wind load system comprising wing elements in the form of rotatable wind plates would not lead to prior art for a tower with a wind load system comprising wing elements in the form of slidable wind plates.
The search queries and/or different fields of search for a tower with a wind load system comprising wing elements in the form of slidable wind plates would not lead to prior art for a tower with a wind load system comprising wing elements in the form of wind plates composed of a static wing element and movable wing elements.
The search queries and/or different fields of search for a tower with a wind load system comprising wing elements in the form of wind plates composed of a static wing element and movable wing elements would not lead to prior art for a tower with a wind load system comprising wing elements in the form of flexible bellows.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species (and sub-species, if species II is elected) or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JJC/					/MICHAEL R MANSEN/                                                                                Supervisory Patent Examiner, Art Unit 3654